Order entered November 30, 2016




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01054-CR
                                  No. 05-16-01056-CR

                    PAUL ALEXANDER TANNER, SR., Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-81723-2013

                                        ORDER
      On November 22, 2016, counsel filed a motion for permanent abatement of these appeals

due to appellant’s death. We GRANT the motion. Pursuant to Texas Rule of Appellate

Procedure 7.1(a)(2), we PERMANENTLY ABATE these appeals.


                                                  /s/   ADA BROWN
                                                        JUSTICE